Samuel L. Butt
Of Counsel

                                                         26 Broadway, New York, NY 10004
sbutt@schlamstone.com                                    Main: 212 344-5400 Fax: 212 344-7677
                                                         schlamstone.com
December 2, 2019

BY ECF
Hon. Joanna Seybert
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:      Better Mornings, LLC et ano. v. Joseph Nilsen et ano., Case No: 2:19-cv-
         03854

Dear Judge Seybert:

This firm represents Defendants Joseph Nilsen and Digital Checkmate, Inc. (“Digital
Checkmate” and with Mr. Nilsen “Defendants”) in the above-captioned action. I write on
behalf of all parties to request an extension of the briefing schedule for Defendants’
anticipated motion to dismiss. Following the Court’s query at the November 25, 2019,
pre-motion conference in this matter, the parties have expressed a mutual desire to re-
engage in settlement discussions. We respectfully submit the requested extension will
facilitate the parties’ discussions. The original and proposed briefing schedule is set
forth below:
                               Original Due Date              Proposed Due Date
 Motion To Dismiss             December 13, 2019              January 17, 2020
 Opposition to Motion          January 14, 2020               February 19, 2020
 Reply In Further Support      January 28, 2020               March 4, 2020


This is the parties’ first request for an extension and we respectfully request the Court
So Order the attached stipulation and/or this letter. We thank the Court for its attention
to this matter.

Respectfully submitted,




Samuel L. Butt


Copies To (via ECF): All counsel
 1 Berwin Cohen (FBN:BC0579)
   berwin@wolfferscohen.com
 2 Lorenz Wolffers (FBN:LW6950)
   lorenz@wolfferscohen.com
 3
   Wolffers Cohen & Edderai LLP
             th
 4 325 W. 38 Street, Suite 1502
   New York, NY 10952
 5 P: 646-807-8543 F: 646-619-4358

 6

 7                               UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF NEW YORK
 9
     BETTER MORNINGS, LLC and ISLAND                          Case No.: 2:19-cv-03854
10
     BREEZE, LLC
                                                              STIPULATION
11
                                       Plaintiffs,
12
                                    vs.
13
     JOSEPH NILSEN and DIGITAL
14   CHECKMATE, INC.

15                                   Defendants.

16

17
        IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs Better Mornings,
18
        LLC and Island Breeze, LLC (“Plaintiffs”) and Defendants Joseph Nilsen and Digital
19
        Checkmate, Inc. (“Defendants”), through their respective attorneys, that Defendants’ time
20
        to file their Motion to Dismiss be extended to the 17th day of January, 2020. This extension
21
        is agreed in order to facilitate settlement discussions between the parties.
22
        IT IS FURTHER STIPULATED AND AGREED that Plaintiffs’ time to file its response to
23
        the same be and hereby is extended to the 19th day of February, 2020, and that Defendants’
24
        time to file its reply to that response be extended to the 4th day of March, 2020.
25      IT IS FURTHER STIPULATED AND AGREED that this stipulation may be executed in
26      counterparts and that a facsimile or electronic signature shall have the same binding effect
27      on all parties hereto as an original signature.
28

                                                     -1-
                                                 STIPULATION
 1 DATED: December 2, 2019        /s/ Berwin Cohen
                                 Berwin Cohen
 2                               Wolffers Cohen & Edderai, LLP
                                 325 W. 38th Street, Suite 1502
 3
                                 New York, NY
 4                               berwin@wolfferscohen.com

 5
                                 /s/ Samuel L. Butt
 6                                Samuel L. Butt
                                  Schlam Stone & Dolan LLP
 7                                26 Broadway
 8                                New York, NY 10004
                                  sbutt@schlamstone.com
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 -2-
                             STIPULATION
